Vacated by Supreme Court, May 16, 2005
Certiorari granted, May 16, 2005
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                             ____________

                              No. 03-4493
                             ____________


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE ALLEN FLETCHER,

                                              Defendant - Appellant.

                            ______________

Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-02-8-HO)
                         ______________

Submitted:   October 4, 2004           Decided:     November 18, 2004
                           ______________

Before WILLIAMS and SHEDD, Circuit Judges, and Henry E. HUDSON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.
                         _______________

Affirmed by unpublished per curiam opinion.
                         _______________

Richard W. Westling, New Orleans, Louisiana, Keith Alan Williams,
Greenville, North Carolina, for Appellant.     Frank D. Whitney,
United States Attorney, Anne M. Hayes, Christine Witcover Dean,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.
                          ______________

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     After a jury trial, Wayne Allen Fletcher was convicted of

numerous crimes he committed while involved in a conspiracy to

overcharge the government for cleanup services rendered after

Hurricane Fran devastated North Carolina.   The evidence, viewed in

the light most favorable to the Government, showed that Fletcher

and his cohorts intentionally defrauded the government, and that

Fletcher took various steps to conceal the fraud.     Fletcher has

raised several challenges to his conviction and sentence.     As to

those issues raised before the district court, we affirm on that

court’s reasoning.   (J.A. at 127, 2328-31.)   As to the remaining

issues, which were raised for the first time on appeal, we have

carefully reviewed the record and find no reversible error.     See

United States v. Olano, 507 U.S. 725, 732 (1993) (holding that

issues raised for the first time on appeal are reviewed for plain

error). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                2